Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 1 recites:
receiving, at one or more servers and from a browser that is configured to block third party cookies that are of a different domain than a domain of a publisher page while the publisher page is being rendered or presented by the browser at a client device, a request for content, (wherein the one or more servers are of a different domain than the domain of the publisher page);
providing, responsive to the received request, a content item including a script (that, upon interaction with the content item, causes the browser to execute a navigation request that provides parameters of a first encrypted cookie, which is generated as a first party cookie to the publisher page, to the one or more servers in a server domain that differs from the domain of the publisher page);
receiving, by the one or more servers, parameters of the first encrypted cookie;
mapping, by one or more servers, the parameters of the first encrypted cookie to a server cookie (that is a first party cookie to the domain of the one or more servers and a third party cookie to the domain of the publisher page); and
serving, by the one or more servers and during presentation, at the browser (that is configured to block third party cookies), of one or more pages in the different domain of the one or more servers, content selected using the parameters of the first encrypted cookie based on the mapping between (i) the server cookie available during presentation of the one or more pages in the different domain and (ii) the parameters of the first encrypted cookie that is a third party cookie to the different domain.
According to applicant’s specification (fig. 3, 4A and associated paragraphs), a browser makes a request for a content (publisher page) from one publisher (one server) and the publisher (server) provides content in response to the request from the browser. Therefore, it is not clear what applicant meant by the claim language “wherein the one or more servers are of a different domain than the domain of the publisher page”; and it is also not clear what the following limitation means serving during presentation of one or more pages in the different domain of the one or more servers, content selected using the parameters of the first encrypted cookie based on the mapping between (i) the server cookie available during presentation of the one or more pages in the different domain and (ii) the parameters of the first encrypted cookie that is a third party cookie to the different domain.
Claims 8 and 15 recite similar limitation, therefore are rejected for the same reason stated above. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarafdar et al. (US 2014/0164447 A1) and further in view of Torrance (US 9,641,632 B1).
Claims 1, 8, 15:
Tarafdar teaches receiving, at one or more servers and from a browser (that is configured to block third party cookies that are of a different domain than a domain of a publisher page) while the publisher page is being rendered or presented by the browser at a client device, a request for content (generated as a first party cookie to the publisher page for content, wherein the one or more servers are of a different domain than the domain of the publisher page) (server A and server B being from different domain, end-client making a HTTP request to foo-A.com for pixel placed on a webpage and server B receiving a request including the pixel from Server A, … client makes a request to the proxy server for content) (see [0009]-[0015], [0044], [0079]);
providing, responsive to the received request, a content item including a script that, (upon interaction with the content item, causes the browser to execute a navigation request that provides a parameter of a first cookie which is generated as a first party cookie to the publisher 
receiving, by the one or more servers, parameters of a first cookie (proxy server extracting the cookie from the client’s request and insert it into a redirect to cause the user to make a request to Server B) (see [0045]-[0047]);
mapping, by one or more servers, the parameters of the first cookie to a server cookie  (that is a first party cookie to the domain of the one or more servers and a third party cookie to the domain of the publisher page) (in a situation where a particular website is built on content from multiple domains, the techniques in some embodiment enable cookies from the different domains to be mapped to another) (see [0015], [0042]-[0045], [0079]);
serving, by the one or more servers and during presentation, at the browser (that is configured to block third party cookie), of one or more pages, content selected using, the parameters of first cookie based on the mapping between the server cookie and the parameter of the first cookie (the resulting synchronization of the cookies could be used to accelerate delivery of Party B’s content embedded on Party A’s page) (see [0009]-[0012], [0079]-[0086]).
Tarafdar failed to explicitly teach encrypting the first cookie. However, Torrance teaches encrypting the user id using an encryption key that is passed along with the pixel tag and is generated and stored on the ad server (see col. 12 line 54 to col. 13 line 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to encrypt the user information in Tarafdar, as in Torrance, in order to protect user privacy by encrypting the cookie. 

Claims 2, 9, 16:


Claims 3, 10, 17:
Tarafdar teaches dropping the server cookie on the client device in response to receiving the navigation request at the one or more servers (see fig. 1, [110], fig. 4, [0042]-[0046]).
Claims 4, 11, 18:
Tarafdar teaches the navigation request includes data specifying an interaction with content provided, by the one or more servers, to the publisher page; and mapping the first cookie to the server cookie comprises creating an entry in a data structure linking the interaction with content, the server cookie, and the first cookie (see [0042]-[0046]), Torrance teaches the encryption of the cookie).
Claims 5, 6, 12, 13, 19, 20:   
 Tarafdar teaches receiving a different request that includes the server cookie and a second encrypted cookie generated as a first party cookie to a different publisher page; mapping the second encrypted cookie to the first encrypted cookie based on the mapping between the first encrypted cookie and the server cookie that was created in response to receiving the navigation request; and selecting different content to be provided in the different publisher page based on a combination of information collected by the one or more servers using each of the first encrypted cookie, the server cookie, and the second encrypted cookie based on the mapping between the second encrypted cookie, the first encrypted cookie, and the server cookie; and providing the selected different content to a device that submitted the different request; inserting, 
Claims 7, 14, 21:
Tarafdar teaches receiving a different navigation request that was generated by the script and includes the second encrypted cookie, wherein the different navigation request includes interaction data specifying a user interaction with the different content; mapping the different interaction to the first encrypted cookie, the second encrypted cookie, and the server cookie in response to receiving the different navigation request, and based on the mapping between the first encrypted cookie, the second encrypted cookie, and the server cookie (see [0063]-[0068], [0082]- [0084]).
Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered and addressed above. 
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.